DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/25/2021.
Election/Restrictions
Claims 7, 9, 11, 14, 21, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Response to Arguments
All of Applicant’s arguments filed 3/25/2021 and 3/24/2021 have been fully considered.
Applicant argues that Black nor Souter teaches consumer products or topical compositions formulated with topical cosmetic carriers.
Applicants are directed to the new and modified rejections below which address the claimed “consumer product.”
Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35, line 1 recites “wherein the wherein the”.  Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 33 recites “additional active selected from the group consisting of; and “, thus the claim fails to recite what actives are present in the markush group.
For purposes of examination, the markush group of additional actives will be interpreted as being the same as the markush group of additional active recited in instant claim 1(c).
Regarding claim 35, the multiple phrases "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the same markush group of fatty acid as recited by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 2015/0025141), cited on the 5/22/2019 IDS.
Example 24 of Black discloses a mosquito (i.e. an insect) repelling composition comprising 3g oleic acid, 1g methyl anthralinate and 96g isopropyl alcohol (reading on a topical or pharmaceutically acceptable carrier).  The ratio of methyl anthralinate to oleic acid is 1:3 which falls within the claimed ratio of 5:1 to about 1:5. It is noted that the active ingredient (c) is optional and therefore not required to be present in the composition. Thus Black anticipates instant claims  1-5. 
Regarding the claimed “insect- or acarid-repellent consumer product” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art anticipates an insect repellant, therefore, the insect repellent of Black is capable of being a consumer product.  

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 19, 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US2015/0025141).
Black discloses insect repellant compositions comprising a fatty acid and an anthranilate ester.
Regarding claim 1(a), 1(b) and 2-5: Black teaches the anthranilate ester to be methyl anthranilate (Black – claim 3) and teaches the fatty acid to be oleic acid (Black – claim 7).  Examples 1-11 and 24 disclose mixtures of oleic acid and methyl anthranilate.
Regarding claims 1, 19 and 33: Black discloses a ratio fatty acid to anthranilate ester of 1:5 and 10:1 which embraces with the claimed ratio of methyl anthralinate to oleic acid of about 5:1 to about 1:5, 
Black teaches that the composition can further comprise a solvent selected from C1-C4 alcohols, an ester, a ketone, a petroleum distillate or a glycol (Black – claim 12). Suitable solvents include isopropyl alcohol, ethanol, methanol, butanol, isopropyl myristate, polyethylene glycol [0015, 0026-0027].
Black teaches that the composition can be employed in a diluted form and can be formulated with adjuvants, surfactants, stabilizers and preservatives, to be diluted with water for spray application (reading on instant claim 36) [0015].  Therefore, it would have been obvious to formulate the composition to be diluted with water (reading on a topical carrier or pharmaceutically acceptable carrier as recited by instant claims 6 and 19), and further comprise adjuvants such as surfactants, stabilizers and preservatives (reading on additional compound of instant claims 1 and 33).  
Black teaches the product to be use to repel mosquitos (Working example and claim – 16).
It is noted that claims 6 and 19 recite “…carrier and comprises water, glycerin, lecithin, a fatty acid or any combinations thereof.” As the claim recites “or combinations thereof” of “water, glycerin, lecithin and fatty acid” the presence of one or more of “water, glycerin, lecithin and a fatty acid” are deemed to read on the instant claims.
Regarding the claimed “insect- or acarid-repellent consumer product” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art anticipates an insect repellant, therefore, the insect repellent of Black is capable of being a consumer product.  
Claim 35 and 37-39 require the product to be a topical drug product that is a mosquito repellant.  The prior art makes obvious a mosquito repellant.  The recitation of “topical drug product” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art 
Regarding claim 40: While the art is silent to applying the composition to hair, this is a recitation of intended use.  The prior art makes obvious the structural limitations claimed, a spray, therefore the composition is capable of being a hair spray.

Claims 1-6, 8,  19, 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US2015/0025141), as applied to claims 1-6, 19, 33 and 35-40, and further in view of Souter (US 2003/0060379).
As discussed above, Black make obvious the limitations of claims 1-6, 19 and 33, but does not teach the composition to comprise a thickening agent, in particular a gum as recited by instant claim 8.
Souter teaches pesticides that comprise an insect repelling fragrance (Souter – claims 1 and 7).  Souter also teaches that thickening agents, such as gums, can be used to retard the evaporation of the liquid composition by changing its viscosity. A preferred thickener is xanthan gum [0021]. These thickening agents work as an evaporation retardant that has the capacity to reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the substrate, the composition preferably having water as a carrier [0018].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Black with those of Souter and add a thickening agent, such as xanthan gum, to the composition of Black.  One of skill in the art would have been motivated to add the thickening agents to increase the viscosity of the composition and in turn reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the substrate.  One of skill in the art would have a reasonable expectation of success as both Black and Souter teaches compositions having insect repellent components and carrier comprising water.

Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613